Case 1:19-mc-00382-PAE Document1 Filed 08/14/19 Page 1of1

AO 451. (Rev. 12/12) Clerk’s Certification of.a Judgment to be Registered in Another District

 

 

UNITED STATES DISTRICT COURT

for the
District of Columbia

ANATOLIE STATI, GABRIEL STATI, ASCOM
GROUP, S.A., TERRA RAF TRANS TRAIDING LTD. )
Plaintiff )
Vv ) Civil Action No. 14-1638 (ABJ)
)
)

 

REPUBLIC OF KAZAKHSTAN
Defendant

 

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

I certify that the attached judgment is a copy of a judgment entered by this court on (date) 07/16/2019 .

L also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer
pending.

Date: _ a hzhq_

CLERK OF COURT

Signature of Clerk or Deputy ey
